DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 47 — 48 as being unpatentable over Schwab et
al (U.S. Patent Application Publication No. 2010/0221528 A1) in view of Lee (U.S. Patent No.
7,528,185 B2), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 49 – 50 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Because all polymers are plastics, a layer that is a ‘plastic layer’ cannot also be a layer that is ‘not a polymer layer.’

Claim Rejections – 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim(s) 1, 3 —5, 13 — 14, 16, 37, 40, 42 — 43, 45 and 47 – 50 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1).
With regard to Claims 1, 3 and 47 – 50, Schwab et al disclose a sheet — like composite (sheet; paragraph 0010) comprising a carrier layer that is metallized film (substrate; paragraph 0010) and an inner polymer layer and an outer polyolefin layer (paragraph 0008); because a metallized film is disclosed, a layer of film is disclosed, that is the carrier layer, and a layer of metal is also disclosed, therefore a barrier to light and to gases; the outer polyolefin layer is therefore a first polyolefin layer; the first polyolefin layer comprises a blend of LDPE and m — LLDPE (paragraph 0001) having the m — LLDPE in the amount of 10 — 40 wt% (paragraph 0016); and is heat sealed (paragraph 0025) to form a package (paragraph 0014); the barrier layer is therefore between the carrier layer and the first polyolefin layer; no antioxidant is required; a first polyolefin layer having no antioxidant is therefore disclosed. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for a barrier layer that is between the carrier layer and the first polyolefin layer, as a barrier layer is disclosed that is a metal layer of a metallized film.
With regard to Claim 4, a barrier layer and a carrier layer having no antioxidant are
therefore disclosed.

layer on a side facing away from the carrier layer.
With regard to Claim 13, the m— LLDPE also comprises hexene (paragraph 0019).
With regard to Claims 14 and 16, a first polyolefin layer having no antioxidant that is an
amine is therefore disclosed.
With regard to Claims 37 and 40, a process comprising providing the composite and
making the container is therefore disclosed.
With regard to Claims 42 — 43, the m — polyethylene comprises a first melting
temperature of 101 degrees Celsius and a second melting temperature of 113 degrees
Celsius (paragraph 0019).
With regard to Claim 45, a polyethylene produced entirely by metallocene catalysis is
therefore disclosed.

7. 	Claims 2, 6, 9, 17, 19 — 20 and 38 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1)
in view of Toft et al (U.S. Patent No. 7,935,400 B2).
Schwab et al disclose a composite as discussed above. The substrate is alternatively paper or plastic film, but is not limited to paper or plastic film (flat substrate such as paper or plastic film; paragraph 0016). It would have been obvious for one of ordinary skill in the art to provide for a substrate having multiple layers, including an additional layer of paper, as  the substrate is alternatively paper or plastic film, but is not limited to paper or plastic film.  With regard to Claim 2, Schwab et al fail to disclose a further polyolefin layer comprising 10 to 100 wt%.
Toft et al teach a composite that is a laminate of paper and polyethylene (column 5, lines

6 — 19) that is a polyolefin (LDPE; column 7, lines 37 — 50) for the purpose of obtaining
improved package integrity (column 5, lines 10 — 17).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
further layer comprising polyolefin, therefore comprising 100 wt% polyolefin, for the purpose of
obtaining improved package integrity as taught by Toft et al.
With regard to Claims 6 and 9, as shown in Figure 1 of Toft et al, the further polyolefin
layer, which is a layer of thermoplastics ‘12’ is superimposed on the carrier layer on a side
facing away from a barrier layer (column 10, lines 6 — 37).
With regard to Claim 17, the paper layer taught by Toft et al is therefore a carrier layer,
which has at least one hole which is covered by the barrier layer and a polyolefin layer as
hole covering layers (column 10, lines 38 — 40).
With regard to Claim 19, a gas — tight container is taught by Toft et al (column 5, lines 10 — 15). A container precursor is therefore disclosed, which is foldable (column 9, lines 6 —
10), therefore comprising a fold with two adjacent fold surfaces, wherein a region of the fold
surfaces is joined to another region by a seal.
With regard to Claim 20, a closed container enclosing an interior is therefore disclosed.
With regard to Claim 38, the container taught by Toft et al is for foodstuff (column 9,
lines 11 — 23).

8. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al
(U.S. Patent Application Publication No. 2010/0221528 A1) and in view of Wolters et al

Schwab et al disclose a sheet — like composite as discussed above. Schwab et al fail to
disclose a layer comprising a colorant. However, Wolters et al teach a printed layer, therefore
a color layer, applied on the polymer outer layer of a container (column 4, lines 23 — 27). It
would have been obvious for one of ordinary skill in the art to provide for a printed layer in Toft
et al, in order to identify the container, and for a layer comprising a colorant, as a color layer
would be obtained.

9. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al
(U.S. Patent Application Publication No. 2010/0221528 A1) in view of Sase et al (U.S.
Patent Application Publication No. 2009/0205994 A1).
Schwab et al disclose a composite as discussed above. The substrate is alternatively paper or plastic film, but is not limited to paper or plastic film (flat substrate such as paper or plastic film; paragraph 0016). It would have been obvious for one of ordinary skill in the art to provide for a substrate having multiple layers, including an additional layer of paper, as  the substrate is alternatively paper or plastic film, but is not limited to paper or plastic film.  Schwab et al fail to disclose a composite rolled up into a roll having two layers.
Sase et al teach a paper container (paragraph 0046) having a composite that is wound into
a roll, therefore rolled up into a roll, for the purpose of storage (the composite is a film;
paragraph 0046).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
composite rolled up into a roll, for storage, therefore having two layers, as taught by Sase et al.


ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 13 of the remarks June 30, 2021, that addition of titanium dioxide to Schwab et al, in a polymer layer, still constitutes a polymer layer.
However, addition of titanium dioxide is not stated in the previous Action.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782